Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-16 and species 1 (Figs. 1-6), in the reply filed on 03/24/2021 is acknowledged.  Claims 6 and 17 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species (claim 6 is directed to a non-elected embodiment of Figs. 7-13), there being no allowable generic or linking claim. Thus, claims 1-5 and 7-16 are presently pending in this application.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 and 13-15 rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (2017/0181872) “Kwon”. 
Regarding claims, Kwon discloses a compound stent device 100 (Fig. 2) comprising: a first stent portion 110 (Fig. 2) formed from a non-biodegradable material (par. 0031 discloses first stent portion is made of non-biodegradable material); and a second stent 
except for a second external diameter greater than said first external diameter by a factor of at least two; the second contact area being smaller than said first contact area by at least about 10 percent and by at least about 40 percent and wherein the second stent portion is configured to decompose within a blood vessel over a period of less than 3 months.  However, Kwon does disclose a certain increase in the external diameter when the stent expands (par. 0072) and it does disclose all of the second stent portion degrades over a In re Aller, 105 USPQ 233.
Furthermore, since applicants have not disclosed that these modifications solve any stated problem or are for any particular purpose and it appears that the device would perform equally well with either designs, these modifications are a matter of design choice. Absent a teaching as to criticality that a second external diameter is greater than said first external diameter by a factor of at least two; the second contact area being smaller than said first In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Claims 3, 9 and 16are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (2017/0181872) “Kwon” in view of Weber (2005/0165470).
Regarding claim 3 and 16, Kwon discloses the claimed invention of claims 1 and 14 including in the expanded state immediately after expansion, the first stent portion and the second stent portion cooperate to provide support for a length of a surrounding vessel around an entire internal periphery of the vessel (pars. 0020 and 0072); except for wherein, in the expanded state after decomposition of the second stent portion, the first stent portion remains supporting more than half of the periphery of the vessel while leaving a continuous swath of at least 30 degrees of the periphery of the vessel free from contact with the stent device.  However, Weber teaches a similar stent 10’ (Fig. 7) comprising in the expanded state after decomposition of the second stent portion 26, the first stent portion 24 remains supporting more than half of the periphery of the vessel while leaving a continuous swath of the periphery of the vessel free from contact with the stent device (Fig. 7 and par. 0050 disclose a C-shaped stent where the wires 24 do not degrade and support more than half of the periphery of the vessel).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the stent in Kwon to include in the expanded state after decomposition 
Furthermore,  it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify a continuous swath of at least 30 degrees, since these are result effective variables that contribute to the amount of contact area between the first stent portion and the blood vessel, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable value or ranges involves only routine skill in the art and modifying a continuous swath of at least 30 degrees, would allow for a sufficient contact area and diameter that allows for the blood vessel to adequately remain expanded while sufficiently preventing interference during MRI visualization.  In re Aller, 105 USPQ 233.
Furthermore, since applicants have not disclosed that these modifications solve any stated problem or are for any particular purpose and it appears that the device would perform equally well with either designs, these modifications are a matter of design choice. Absent a teaching as to criticality of a continuous swath of at least 30 degrees, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle
Regarding claim 9, Kwon discloses the claimed invention of claim 1; except for wherein each of said first and second stent portions is formed with a backbone extending along a length of the stent portion and a plurality of struts projecting from each side of the backbone.  However, Weber teaches a similar stent comprising a backbone 26 extending along a length of the stent portion and a plurality of struts projecting from each side of the backbone (Fig. 7 discloses a back bone portion 26 from which struts 24 extend). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first and second stent portion in Kwon to include a backbone extending along a length of the stent portion and a plurality of struts projecting from each side of the backbone, as taught and suggested by Weber, for the purpose of providing structural support and even expansion post implantation. 
Claims 5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (2017/0181872) “Kwon” in view of Weber et al. (2010/0292776) “Weber ‘776”.
Kwon discloses the claimed invention of claim 1; except for the first stent portion is formed from a biodegradable material that decomposes more slowly within the body than the biodegradable material of the second stent portion; wherein said first stent portion is formed from a biodegradable material and is configured to decompose over a first time period, and wherein said second stent portion is configured to decompose over a second time period, said first time period being at least 2 months longer than said second time period and wherein said second time period is between 1 week and 3 months.
However, Weber ‘776 teaches a similar stent comprising a first stent portion is formed from a biodegradable material that decomposes more slowly within the body than the 
Furthermore,  it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify said first time period being at least 2 months longer than said second time period and wherein said second time period is between 1 week and 3 months, since these are result effective variables that contribute to the amount of degradation of the stent, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable value or ranges involves only routine skill in the art and modifying said first time period being at least 2 months longer than said second time period and wherein said second time period is between 1 week and 3 months, would allow for In re Aller, 105 USPQ 233.
Furthermore, since applicants have not disclosed that these modifications solve any stated problem or are for any particular purpose and it appears that the device would perform equally well with either designs, these modifications are a matter of design choice. Absent a teaching as to criticality of first time period being at least 2 months longer than said second time period and wherein said second time period is between 1 week and 3 months, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (2017/0181872) “Kwon” in view of Soletti (2016/0302911).
Kwon discloses the claimed invention of claim 1; except for wherein the first stent portion is formed primarily from stainless steel and the second stent portion is formed primarily from magnesium.  However, Soletti teaches a similar stent having biodegradable and non-biodegradable materials including stainless steel and magnesium (par. 0120). It would have been obvious to one having ordinary skill in the art at the time the invention was made to the first stent portion is formed primarily from stainless steel and the second stent portion is formed primarily from magnesium, since it has been held to be within the general skill of a worker in the art to select a known biocompatible material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YASHITA SHARMA/
Primary Examiner, Art Unit 3774